Title: From Alexander Hamilton to Nathaniel Pendleton, 11 April 1791
From: Hamilton, Alexander
To: Pendleton, Nathaniel


Treasury Department11 April 1791
Sir,
I return herewith the proceedings on the petition of Duncan Manson, for the same reason, which has occasioned the remission of those in the case of Wm Backhouse.
The circumstance of excuse, for not complying with the law, is the change of Masters in the harbour of Charleston. The time of this change, and the time of departure ought to be known in order to a judgment whether any hurry or disconcertion on this account was the probable cause of omission.
As a general rule, the payment of the duties ought to be brought more to a point, by Shewing in what Vessel they were imported, and producing a certificate of their having been paid or secured, from the custom house. But as this may not always be practicable, it cannot always be regirously insisted upon.
I have the honor to be,   with very great consideration,   sir; Your Obed Hbe Servant
Alex Hamilton
Judge Pendleton
